Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 20 September 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     
                     sirOn Board the Charlotte, James River 20th Sepr 1781
                  
                  I have been informed that some American Vessels, with salted Provisions on Board, for the Use of the Troops of my Army, have taken the Benefit of the Convoy of the Squadron of Count de Barras, & are Arrived in the Bay—I Will be obliged if your Excellency will be pleased to order those Transports to proceed up this River, near to Burrel’s Ferry & let them report to me, that they may receive my Orders where they shall debark their Provisions.
                  I cannot omit to express to your Excellency, the high Satisfaction I had in the very cordial Reception I experienced from you on Board the Ville De Paris—I hope ere long to have the happiness to embrace you again with the like Cordiality and Sincere Affection, on the Reduction of Lord Cornwallis and his Army, an Event, which I am sure will convey the greatest Pleasure to each of us—I have the Honor to be &c.
                  
                     G.W.
                  
               